Gibson, C. J.
Much consideration of the peculiar features of this case, has led me to change the opinion of it I originally formed. It is undoubted that a security cannot be affected by the declarations of him who gave it, unless they be accompanied with proof of such confederacy with him who received it, as would, in other cases, make the act of the one the act of the other; and the difficulty with me was, to find in the evidence any positive proof of accession by John Bredin, to the plot sworn to by Gray. He had said nothing, and he seemed to stand clear of it, so far as his acts were disclosed. But this is not the case of declarations made after the execution of the security; and it appears to me, at present, that the intrinsic evidence of the whole transaction might be left to the jury to connect him with the original scheme. That there was *89a conspiracy between James Bredin. and Gray to defraud the creditors of James, if Gray is to be believed, cannot be doubted and may not Johh be shown to have subsequently engaged in it by less than proof of express declarations, or flagrant acts of participation ? In the execution of the plot, he Was to be a principal actor) and he performed the part assigned to .‘him in it. It is within the range of pos:. fllity, that this may have¡ . m the fleet of chance; but it is barely so. James was to execute a bond and warrant to him, according to a precedent furnished by Gray, to whom it was returned when it had done its office; and, in due season, John arrives at his brother’s, makes a formal settlement with him, and receives a bond, which is entered up just in the nick of time to take precedence of the creditors, who were preparing-to pounce -upon the property. Every thing happens according to Gray’s plan, and just as James would have it. Thus, it is seen, that the character assigned to John was the very one in which he appeared, and that he went through the part at the very time necessary to give the piece success. Now, though these -coincidents may possibly have been accidental, they are too wonderful to excite no more than suspicion. Combined with the consanguinity of the parties, and the desperate circumstances of-James, they were certainly proper to be left to the jury, as "circumstantial evidence of collusion. The exact fulfilment of a prediction that an uncommon eyent would happen at a particular time, and in a particular way, by the agency of a particular man, would be presumptive evidence of preconcert. So the doing of a foretold thing, apparently innocent, but actually promotive of the object of a conspiracy, would implicate the actor, on the principle "that would implicate a man in the taking of a watch from a room to which he alone had access — a case put in Starkie’s Law of Evidence, (part 3, p. 483,) as an instance of' circumstantial evidence complete in itself. The testimony of Gray, therefore, in connection with- the acts of John, was sufficient to shift the burden of proof to the latter, whose exculpatory evidence almost entirely failed. His witness, a niece of himself and a daughter of the obligor, proved the execution of the bond after a settlement, at which papers were produced, and calculations were made. Why were not these, or some of them, produced at the trial ? She further testified, that her father said he had borrowed $800 from her uncle, and that the latter afterwards said he had lent the father an additional hundred; but for the residue of the consideration, amounting to $500.0, there was no attempt to account. Now, I by no means say, that the evidence was en*90tirely demonstrative of fraud; but it was certainly proper to be left to the jury. The testimony of Line, too, was competent to prove the circumstances of James; and the rest of the case was properly disposed of.
Judgment affirmed.